
	

113 HR 4799 IH: Clean Air Fairness Act of 2014
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4799
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2014
			Mr. Olson (for himself, Mr. Pompeo, Mr. Sessions, Mr. Burgess, Mr. Long, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to give States adequate time to revise their State implementation plans
			 to prevent emissions activity within such States from contributing
			 significantly to nonattainment in, or interfering with maintenance by, any
			 other State with respect to any national ambient air quality standard, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Clean Air Fairness Act of 2014.
		2.Giving States adequate time To revise SIPs To address interstate transport of air emissions
			(a)Amendment to the Clean Air ActSection 110(a) of the Clean Air Act (42 U.S.C. 7410(a)) is amended by adding at the end the
			 following:
				
					(7)Notwithstanding the 2-year period for promulgating a Federal implementation plan described in
			 subsection (c)(1), the Administrator shall not promulgate a Federal
			 implementation plan, and a State shall not be subject to any penalty under
			 this Act, for failure of its State implementation plan to meet the
			 requirements of paragraph (2)(D)(i)(I) unless and until—
						(A)the Administrator, after providing notice and an opportunity for comment, promulgates a final rule
			 identifying the emissions reductions necessary to meet such requirements;
			 and
						(B)the Administrator provides such State with at least 2 years from the date of promulgation of such
			 final rule to revise its State implementation plan to provide for such
			 emissions reductions.
						.
			(b)Cross-State Air Pollution Rule
				(1)In generalNotwithstanding the 2-year period for promulgating a Federal implementation plan described in
			 section 110(c)(1) of the Clean Air Act (42 U.S.C. 7410(c)(1)), the
			 Administrator of the Environmental Protection Agency shall not promulgate,
			 implement, or enforce a Federal implementation plan, and a State shall not
			 be subject to any penalty under such Act, for failure of its State
			 implementation plan to meet the State’s obligations under section
			 110(a)(2)(D)(i)(I) of such Act (42 U.S.C. 7410(a)(2)(D)(i)(I)) set forth
			 in CSAPR unless and until—
					(A)the Administrator, after taking into consideration the Supreme Court’s decision in Environmental
			 Protection Agency et al. v. EME Homer City Generation, L.P., et al., 134
			 S. Ct. 1584 (2014), publishes a final notice in the Federal Register
			 indicating the
			 Administrator’s intent to implement and enforce such obligations; and
					(B)the Administrator provides such State with at least 2 years from the date of such publication to
			 revise its State implementation plan to address such obligations.
					(2)CSAPR definitionIn this subsection, the term CSAPR means the rule entitled Federal Implementation Plans: Interstate Transport of Fine Particulate Matter and Ozone and
			 Correction of SIP Approvals published at 76 Fed. Reg. 48208 (August 8, 2011) and any subsequent revisions to such rule.
				
